                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF TENNESSEE

                                      NASHVILLE DIVISION

EUGENE SCALIA,                                     )
Secretary of Labor, United States                  )
Department of Labor,                               )
                                                   )    Case No. 3:18-cv-00022
               Plaintiff                           )
                                                   )    District Judge Waverly D. Crenshaw
 v.                                                )
                                                   )    Magistrate Judge Barbara D. Holmes
LOS COMPADRES MT. JULIET, INC.                     )
and JOSE GUTIERREZ,                                )
                                                   )
               Defendants                          )

                                               ORDER


               This matter is before the Court on the parties’ joint motion to cancel the

contempt hearing (Doc. No. 57). The Plaintiff has advised the Court that they no longer wish

the Court to entertain proof and argument regarding contempt sanctions in this matter, dismissing

contempt claims with prejudice, and have requested that the Court cancel the upcoming hearing

and the deadlines associated with same. It is therefore ORDERED, ADJUDGED, AND

DECREED that the contempt hearing scheduled for Thursday, December 12, 2019 at 1:30 p.m.

is cancelled and the deadlines associated with the hearing are vacated. Contempt claims against the

Defendant are hereby dismissed with prejudice. The Clerk is directed to close this case. However,

any further case must identify this case as related.


                IT IS SO ORDERED.
                                                   ________________________________________
                                                    WAVERLY D. CRENSHAW, JR.
                                                   CHIEF UNITED STATES DISTRICT JUDGE
